JONES, Presiding Judge.
This is an original action in habeas corpus instituted by Leonard Holloway to secure his release from confinement in the penitentiary.
The petition was unverified, but it alleged that petitioner was sentenced to serve 10 years in the Oklahoma Penitentiary after conviction in a trial before a jury on May 31, 1954, in the District Court of Logan County. The petition further made the general allegation that the restraint was without due process of law without stating specifically the basis for such conclusion.
 We set the petition for hearing and no one appeared on behalf of the petitioner and no evidence was offered in his behalf although notice was given to the petitioner and request for such proof as he might be able to introduce in support of the petition was made to the petitioner.
Writ of habeas corpus is denied.
BRETT and POWELL, JJ., concur.